Matter of Taboada (2017 NY Slip Op 06508)





Matter of Taboada


2017 NY Slip Op 06508


Decided on September 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 14, 2017

[*1]In the Matter of ALAN MICHAEL TABOADA, an Attorney. 
(Attorney Registration No. 4226494)

Calendar Date: September 11, 2017

Before: Peters, P.J., McCarthy, Rose, Aarons and Pritzker, JJ.


Alan Michael Taboada, Oceanport, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Alan Michael Taboada was admitted to practice by this Court in 2004 and lists a business address in Shrewsbury, New Jersey with the Office of Court Administration. Taboada now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Taboada's application.
Upon reading Taboada's affidavit sworn to July 31, 2017 and filed with this Court on August 3, 2017, and upon reading the September 6, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Taboada is now eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., McCarthy, Rose, Aarons and Pritzker, JJ., concur.
ORDERED that Alan Michael Taboada's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Alan Michael Taboada's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Alan Michael Taboada is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Taboada is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto, or to hold
himself out in any way as an attorney and counselor-at-law in
this State; and it is further
ORDERED that Alan Michael Taboada shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: Taboada's previous application seeking leave to resign from the New York bar was denied by order of this Court (152 AD3d 1043 [2017]).